OFFICE     OF THE ATI’ORNEY    GENERAL   OF TEXAS
I
b                               AUSTIN




    HonorableE. L. Rlnson,Jr.
    County Auditor
    Polk county
    Lltlngaton,Texar
                                  cplnlonHo. c-48
    Dear Sir:                     Her where




                                                   42, requoatlngthe
                                                   na thorsinatateb



                                          ng quostlons:
                                    nsufilolcntmonlea in
                              J &ml to pay the salarle8
                              hergeableagainstaame and
                              ant mode8 in the Oensral
BonorableE. L. Rlnaen,Jr., Page 2


         w*Could the Commiedoner   Oourt tranriermoney
     ?romthe PsrmanentIm rwemoa 2 3Und to the Offlaerr
     SalaryFund Ii there IIa u#r lus in the Permanant
     ImprovementFund untl! there !i rtitflolent money in
     Officer8 Palary Fund to pay ralrrlee of the oounty
     otfloersand transferaama baok to <thel'ermanent
     1mpraPeo;ent
                Fund?**
          Your firat questian as quotedabove 1s ldentloalto
the quostlonaconal&ind in OpinionsHoe. O-1431and O-l494 d
thla Depertment. Wa think that thrn Oplnlonsspeolfloally
answeryour first question. ThereSore,In answerto your flnt
que8tlonwe maolossooplesof the above mentlmsd Oplnlaraior
your oonrenlenoa.
           In view or what la said in the two Opinion8man-
 ~t&@ed above we reaprotrullyanawer your seoond queetbn fn
ith~':*iilnna&s.
         .Yourthird quartlonla re8peottullyansweredln the
ostrtivo. An our authorityfor anmerlng your third quoation
.inthe manner it la answered,we nier to the oaae OS Carroll
,vii.
    Williams, 202 S.W..504.
            Trustingthat the foregoingfully anawera your ln-
 qulry, wo are
                                   Yours very truly
                                ATTORrmYQIPJBBAL
                                               OF TEXAS


                                           ArdellWilliams
                                                Asolatant


 AW:nw
 Enalosuras


            A 71:'.i ::
                 ::~~ .,,:-I-:'
                      ,,.~
                        i.?
                         ~>.li:
                            .,
                            - .::.I
                                LLBX.A.8